FILED
                            NOT FOR PUBLICATION                                 MAY 18 2011

                                                                            MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 10-10391

              Plaintiff - Appellee,               D.C. No. 4:09-cr-01108-DCB-
                                                  JJM-1
  v.

JEFFREY PAUL VIGIL,                               MEMORANDUM*

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                         Argued and Submitted May 9, 2011
                             San Francisco, California

Before: D.W. NELSON and W. FLETCHER, Circuit Judges, and DUFFY, District
Judge.**

       Jeffrey Vigil appeals the district court’s denial of his motion to suppress

evidence obtained through a Border Patrol agent’s stop of his vehicle. After the

district court denied his motion to suppress, Vigil was convicted in a bench trial of

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Kevin Thomas Duffy, District Judge for the U.S.
District Court for Southern New York, New York, sitting by designation.
possession with intent to distribute marijuana, 21 U.S.C. §§ 841(a)(1), (b)(1)(C),

and has begun serving his twenty-four month sentence. We affirm.

       The district court did not err in denying Vigil’s motion to suppress. Law

enforcement officials may stop a vehicle without probable cause in order to

“investigate a reasonable suspicion that its occupants are involved in criminal

activity.” United States v. Hensley, 469 U.S. 221, 226 (1985) (citations omitted).

In this case, the district court did not err in finding that, based on the totality of the

circumstances, the Border Patrol agent had reasonable suspicion to stop Vigil.

United States v. Arvizu, 534 U.S. 266, 274-78 (2002).

       AFFIRMED.




                                            2